Order, Supreme Court, New York County, entered May 5, 1975, denying plaintiff’s motion for summary judgment, unanimously affirmed, with $60 costs and disbursements to respondents. In this action brought to recover money damages for alleged conversion of certain stock certificates owned by plaintiff’s assignor, W. E. Hutton & Co., plaintiff moved for summary judgment pursuant to CPLR 3212 against defendant Kleiner, Bell and Company, Inc. Study of the record discloses that an issue of fact exists as to the good faith "observance of reasonable commercial standards” by said defendant in accepting these "street name” certificates for transfer (Uniform Commercial Code, § 8-318). Under section 8-318 of the Uniform Commercial Code, prior case law relevant to bearer paper is now applicable to stock certificates and registered bonds. Concur—Markewich, J. P., Kupferman, Murphy, Lupiano and Nunez, JJ.